 1                                                            The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
10

11   RYAN KARNOSKI, et al.,                          Case No. 2:17-cv-01297-MJP

12              Plaintiffs, and                      ORDER GRANTING STIPULATION TO
                                                     VACATE THE CURRENT CASE
13   STATE OF WASHINGTON,                            SCHEDULE
14              Plaintiff-Intervenor,
15
          v.
16
     DONALD J. TRUMP, in his official capacity
17   as President of the United States, et al.,

18              Defendants.
19

20

21

22

23

24

25

26

27

28
                                                                       2101 Fourth Avenue, Suite 1500
     ORDER VACATING CASE SCHEDULE
                                                  NEWMAN DU WORS LLP     Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]
                                                                               (206) 274-2800
 1         Plaintiffs Ryan Karnoski, Cathrine Schmid, D.L., formerly known as K.G., by his next
 2   friend and mother, Laura Garza, Lindsey Muller, Terece Lewis, Phillip Stephens, Megan
 3   Winters, Jane Doe, Conner Callahan, Human Rights Campaign, Gender Justice League, and
 4   American Military Partner Association (collectively, “Plaintiffs”); Plaintiff-Intervenor State of
 5   Washington; and Defendants Donald J. Trump, the United States of America, Patrick Shanahan,
 6   and the United States Department of Defense (collectively, “Defendants”), stipulate and move
 7   the Court as follows:
 8         WHEREAS, pursuant to the Court’s order (Dkt. No. 234), Plaintiffs, Plaintiff-Intervenor,
 9   and Defendants (“the Parties”) filed their Updated Joint Status Report and Discovery Plan on
10   May 4, 2018 (Dkt. No. 241), and the Court entered the case scheduling order on May 9, 2018
11   (Dkt. No. 242), that currently governs the case.
12         WHEREAS, the Parties stipulated to extend discovery and dispositive motion deadlines on
13   September 27, 2018, due to upcoming deadlines for filing and noting discovery motions,
14   completing discovery, and filing dispositive motions. (Dkt. No. 318.)
15         WHEREAS, the Court granted the Parties’ stipulation on September 28, 2018, vacating the
16   deadlines for filing and noting discovery motions, completing discovery, and filing dispositive
17   motions, and further ordered the parties to submit proposed revisions to the case schedule within
18   21 days after the Ninth Circuit rules on the pending Mandamus Petition. (Dkt. No. 319.) All
19   other deadlines in the case schedule remained unchanged. (Id.)
20         WHEREAS, the Ninth Circuit has not yet ruled on the pending Mandamus Petition,
21   discovery is not complete, and trial is currently set for April 8, 2019.
22         WHEREAS, the Parties have agreed further revisions to the case schedule are warranted—
23   including vacating the March 4, 2019 motions in limine deadline, the March 27, 2019 pretrial
24   order deadline, and the March 27, 2019 proposed findings of fact and conclusions of law
25   deadline, and the March 29, 2019 pretrial conference, and the April 8, 2019 trial date.
26         NOW THEREFORE, Plaintiffs, Plaintiff-Intervenor, and Defendants, through their
27   respective counsel of record, do hereby stipulate and agree, and respectfully request, that the
28   Court enter an order as follows:
     JOINT STIP. AND [PROPOSED] ORDER TO                                        2101 Fourth Avenue, Suite 1500
     EXTEND DEADLINES - 1                             Newman Du Wors LLP          Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                                      (206) 274-2800
 1         1.    The March 4, 2019 motions in limine deadline, March 27, 2019 pretrial order
 2   deadline, March 27, 2019 proposed findings of fact and conclusions of law deadline, March 29,
 3   2019 pretrial conference, and April 8, 2019 trial date are hereby vacated.
 4         2.    The parties shall submit a joint proposal for revisions to the case schedule within 21
 5   days after the Ninth Circuit rules on the Mandamus Petition.
 6

 7   SO STIPULATED
 8
     Respectfully submitted February 19, 2019.
 9
      NEWMAN DU WORS LLP                              UNITED STATES DEPARTMENT OF JUSTICE
10
      /s/ Jason B. Sykes                              /s/ Andrew E. Carmichael
11
      Derek A. Newman, WSBA #26967                    Andrew E. Carmichael
12    dn@newmanlaw.com                                (Virginia Bar # 76578)
      Jason B. Sykes, WSBA #44369                     Trial Attorney
13    jason@newmanlaw.com                             Civil Division, Federal Programs Branch
      2101 Fourth Ave., Ste. 1500                     950 Pennsylvania Ave., NW
14    Seattle, WA 98121                               Washington, DC 20530
15    (206) 274-2800                                   andrew.e.carmichael.usdoj.gov

16    LAMBDA LEGAL DEFENSE AND EDUCATION              Counsel for Defendants
      FUND, INC.
17    Camilla B. Taylor (admitted pro hac vice)
      Tara L. Borelli, WSBA #36759                    OFFICE OF THE WASHINGTON STATE
18
      Peter C. Renn (admitted pro hac vice)           ATTORNEY GENERAL
19    Paul D Castillo (admitted pro hac vice)
      Sasha Buchert (admitted pro hac vice)           /s/ La Rond Baker
20    Kara N. Ingelhart (admitted pro hac vice)       La Rond Baker, WSBA #43610
                                                      Colleen Melody, WSBA #42275
21    OUTSERVE-SLDN, INC.                             Chalia Stallings-Ala’ilima, WSBA #40694
      Peter Perkowski (admitted pro hac vice)         Assistant Attorneys General
22
                                                      Civil Rights Unit
      KIRKLAND & ELLIS LLP                            Office of the Attorney General
23
      James F. Hurst, P.C. (admitted pro hac vice)    800 Fifth Avenue, Suite 2000
24    Stephen R. Patton (admitted pro hac vice)       Seattle, WA 98104
      Jordan Heinz (admitted pro hac vice)            larondb@atgwa.gov
25    Vanessa Barsanti (admitted pro hac vice)        colleenm1@atg.wa.gov
26                                                    chalias@atg.wa.gov
      Counsel for Plaintiffs
27                                                    Counsel for Intervenor-Plaintiff State of
                                                      Washington
28
     JOINT STIP. AND [PROPOSED] ORDER TO                                    2101 Fourth Avenue, Suite 1500
     EXTEND DEADLINES - 2                            Newman Du Wors LLP       Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                                  (206) 274-2800
 1                                                   ORDER
 2         This matter comes before the Court on the Parties’ Joint Stipulation to Vacate the Current
 3   Case Schedule and Ordering the Parties to Propose a New Case Schedule. After considering the
 4   Parties’ Joint Stipulation, IT IS HEREBY ORDERED THAT:
 5         The March 4, 2019 motions in limine deadline, March 27, 2019 pretrial order deadline,
 6   March 27, 2019 proposed findings of fact and conclusions of law deadline, March 29, 2019
 7   pretrial conference, and April 8, 2019 trial date are hereby vacated;
 8         1.    The parties shall submit a joint proposal for revisions to the case schedule within 21
 9   days after the Ninth Circuit rules on the Mandamus Petition.
10

11         IT IS SO ORDERED.
12

13         Dated this 20th day of February, 2019.
14

15

16                                                    A
                                                      Marsha J. Pechman
17                                                    United States District Judge

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIP. AND [PROPOSED] ORDER TO                                     2101 Fourth Avenue, Suite 1500
     EXTEND DEADLINES - 3                            Newman Du Wors LLP        Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                                   (206) 274-2800
